UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7656


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WALKER GREGORY CAMP, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:15-cr-00452-BHH-1)


Submitted: February 17, 2022                                 Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walker Gregory Camp, Jr., Appellant Pro Se. Justin William Holloway, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Walker Gregory Camp, Jr., appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

of discretion in the district court’s determination that Camp failed to demonstrate an

extraordinary and compelling basis for relief. See United States v. High, 997 F.3d 181, 185

(4th Cir. 2021). Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2